74 F.3d 1235NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Stanley Eugene WOODS, Plaintiff--Appellant,v.STATE of South Carolina;  South Carolina Department ofCorrections, Defendants--Appellees.
No. 95-7459.
United States Court of Appeals,Fourth Circuit.
Submitted Jan. 11, 1996.Decided Jan. 24, 1996.

Stanley Eugene Woods, Appellant Pro Se.  Marvin Coleman Jones, BOGOSLOW & JONES, Walterboro, South Carolina;  Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Woods v. South Carolina, No. CA-94-3283-3-3BC (D.S.C. Aug. 28, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED